This is an action brought by plaintiff against defendants to recover damages "for the wrongful cutting and removal of timber" from plaintiff's land. The issues submitted to the jury and their answers thereto. were as follows:
"1. Did the defendants trespass upon the lands of the plaintiff, as alleged in the complaint? Answer: `Yes.'
"2. What damage, if any, is the plaintiff entitled to recover of the defendants? Answer: `$625.00.'"
The court below rendered judgment for plaintiff on the verdict. Defendants made several exceptions and assignments of error and appealed to the Supreme Court.
At the close of plaintiff's evidence and at the close of all the evidence, the defendants made motions in the court below for judgment as in case of nonsuit. C. S., 567. The court below refused the motions and in this we can see no error. The charge of the court below is not in the record and the presumption is that the court below charged the law applicable to the facts. The jury decided the facts for plaintiff. We see no error in the record.
No error.